In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0239V
                                     Filed: August 14, 2017
                                         UNPUBLISHED


    MARY SUE ALLEN, as Personal
    Representative of the Estate of                          Special Processing Unit (SPU);
    RONALD M. ALLEN,                                         Attorneys’ Fees and Costs

                        Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On February 17, 2016, Mary Sue Allen, as Personal Representative of the Estate
of Ronald M. Allen, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
claimed that Mr. Allen’s death on October 23, 2015, was the sequela of Guillain-Barré
Syndrome (“GBS”) caused by the influenza (“flu”) vaccine he received on September
28, 2015. On January 13, 2017, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ joint stipulation. ECF No. 30.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 7, 2017, petitioner filed a motion for attorneys’ fees and costs. ECF
No. 35. Petitioner requests attorneys’ fees in the amount of $62,110.00 and attorneys’
costs in the amount of $10,372.68. Id. In accordance with General Order #9,
petitioner's counsel represents that petitioner incurred no out-of-pocket expenses.
Thus, the total amount requested is $72,482.68.

        On August 10, 2017, respondent filed a response to petitioner’s motion. ECF No.
36. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards $72,482.68, 3 representing
reimbursement for all attorneys' fees and costs, in the form of a check payable
jointly to petitioner and petitioner’s counsel, Leah V. Durant.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2